— Motion, insofar as it seeks reargument is denied; and said motion, insofar as it seeks clarification, is granted to the extent of modifying the memorandum decision of this court as to Appeal No. 344N by striking out the last paragraph relating to said appeal and substituting therefor the following paragraph: "As a rule examinations of defendants in derivative suits are not favored. Here plaintiff has not demonstrated special circumstances and a sufficient basis for examination. (See Tel-A-Sign v Weesner, 36 Misc 2d 960.)” Concur — Lupiano, J. P., Silverman, Evans and Markewich, JJ.